


Exhibit 10.22
LPL FINANCIAL LLC
EXECUTIVE SEVERANCE PLAN
Amended and Restated as of February 24, 2014
Introduction
The purpose of this Plan is to enable the Company and its Affiliates to offer
certain protections to senior executives in a position designated as Management
Level 1, 2 or 3 in the event their employment with the Company or an Affiliate
terminates.
Accordingly, the Board has adopted the Plan effective on the Effective Date (as
herein defined) and as amended and restated as of February 24, 2014, for select
senior executives in an effort to assist in replacing the loss of income caused
by a termination of employment under the circumstances described herein.
The Plan supersedes any and all severance plans, policies and/or practices of
the Company and any of its Affiliates in effect for Eligible Employees. The
Severance Benefits payable under this Plan as herein amended and restated shall
apply to Qualifying Terminations on and after the Amendment Date. For the
avoidance of doubt, the Severance Benefits payable under this Plan as a result
of a Qualifying Termination prior to the Effective Date shall be governed by the
terms and conditions of the Plan as in effect on the date of such Qualifying
Termination.
The Plan is intended to alleviate some of the financial hardship that Eligible
Employees may experience when their employment is terminated for a reason
covered by the Plan. The Severance Benefits are intended to be supplemental
unemployment benefits. The Severance Benefits are not intended to be deferred
compensation and no individual shall have a legally binding right to such
benefits.
The Company, as the Plan sponsor, has the sole discretion to determine whether
an employee may be considered eligible for Severance Benefits under the Plan.
All actions taken by the Company shall be in its role as the sponsor of the
Plan, and not as a fiduciary. Nothing in the Plan will be construed to give any
employee the right to continue in the employment of the Company or any of its
Affiliates or any of its or their subsidiaries or to receive severance payments
upon a termination of employment. The Plan is unfunded, has no trustee, and is
administered by the Compensation and Human Resources Committee of the Board (or
such other committee appointed by the Board for purposes of administering the
Plan). The Plan is intended to be an “employee welfare benefit plan” (within the
meaning of section 3(1) of ERISA) maintained for the purpose of providing
benefits for a select group of management or highly compensated employees and it
shall be administered and construed accordingly.
All capitalized terms in this Introduction shall have the meaning ascribed to
them in Article 2 below.
Article 1.
Establishment, Term and Purpose

1.1.Establishment of the Plan. The Company has established the “LPL Financial
LLC Executive Severance Plan,” effective as of the Effective Date.
1.2.Term of the Plan. The Plan, as set forth herein, is effective as of the
Effective Date and will continue until terminated or amended by action of the
Board or the Committee in accordance with Section 12.5.
1.3.Purpose of the Plan. The purpose of the Plan is to provide Eligible
Employees Severance Benefits in the event of a Qualifying Termination.
Article 2.
Definitions

When used in the Plan, the following terms shall have the meanings set forth
below and, when the meaning is intended, the initial letter of the word is
capitalized.
2.1“Accrued Compensation” means (i) an Eligible Employee’s Base Salary earned or
accrued but unpaid through the Eligible Employee’s Separation Date, to the
extent not previously paid; (ii) reimbursement for




--------------------------------------------------------------------------------




reasonable business expenses incurred in the ordinary course of the Eligible
Employee’s duties and unreimbursed prior to the Eligible Employee’s Separation
Date and payable in accordance with Company policies as in effect from time to
time; provided, however, that claims for such reimbursement are submitted to the
Company or an Affiliate within 60 days following the Eligible Employee’s
Separation Date; and (iii) such employee benefits, if any, as to which the
Eligible Employee may be entitled under the employee benefit plans of the
Company or any of its Affiliates.
2.2“Administrator” means the Committee or an individual delegated by the
Committee to exercise some or all of its authority in administering the Plan in
accordance with the terms of the Plan.
2.3“Affiliates” means all persons and entities directly or indirectly
controlling, controlled by or under common control with the Company, where
control may be by management authority, contract or equity interest.
2.4“Amendment Date” means February 24, 2014, the date on which the amended and
restated Plan was approved by the Committee.
2.5“Base Salary” means an Eligible Employee’s annual base salary at the rate in
effect on the Separation Date.
2.6“Beneficiary” means a Participant’s estate.  
2.7“Board” means the Board of Directors of LPL Financial Holdings Inc.
2.8“Cause” means an Eligible Employee’s: (i) failure to substantially perform
his or her usual duties of employment with the Company or an Affiliate (other
than as a result of an illness or injury) for a period of 10 calendar days
following notice by the Company or an Affiliate to the Eligible Employee of such
failure; (ii) fraud, embezzlement, dishonesty or theft related to employment;
(iii) act or acts constituting a felony, a violation of any federal or state
securities or banking laws or a misdemeanor involving moral turpitude; (iv)
willful malfeasance, willful misconduct or gross negligence in connection with
the Eligible Employee’s employment duties or any act or omission that is
injurious to the financial condition or business reputation of the Company and
its Affiliates; or (v) any violation of the conditions contained in Sections
6.1, 6.2 or 6.3 of this Plan.  
2.9“Change in Control” means the consummation, after the Amendment Date, of (i)
any transaction or series of related transactions, whether or not Holdings is
party thereto, after giving effect to which in excess of 50% of Holdings’ voting
power is owned directly, or indirectly through one or more entities, by any
person and its “affiliates” or “associates” (as such terms are defined in the
Exchange Act Rules) or any “group” (as defined in the Exchange Act Rules) other
than, in each case, Holdings or an Affiliate of Holdings immediately following
the Amendment Date or (ii) a sale or other disposition of all or substantially
all of the consolidated assets of Holdings (each of the foregoing, a “Business
Combination”), provided that, notwithstanding the foregoing, a Change in Control
shall not be deemed to occur as a result of a Business Combination following
which the individuals or entities who were beneficial owners of the outstanding
securities entitled to vote generally in the election of directors of Holdings
immediately prior to such Business Combination beneficially own, directly or
indirectly, 50% or more of the outstanding securities entitled to vote generally
in the election of directors of the resulting, surviving or acquiring
corporation in such transaction.
2.10“Change in Control Qualifying Termination” means a Qualifying Termination of
an Eligible Employee who holds, as of the Separation Date, a position designated
as Management Level 1, 2 or 3, within the 12-month period following the date of
the consummation of a Change in Control.
2.11“Change in Control Severance Period” means, in the case of a Participant who
experiences a Change in Control Qualifying Termination, the 18-month period
following the Separation Date.
2.12“COBRA” means the Consolidated Omnibus Budget Reconciliation Act of 1985, as
from time to time amended and in effect.
2.13“Code” means the Internal Revenue Code of 1986, as from time to time amended
and in effect.




--------------------------------------------------------------------------------




2.14“Committee” means the Compensation and Human Resources Committee of the
Board, or any other committee appointed by the Board to perform the functions of
the Compensation Committee.
2.15“Company” means LPL Financial LLC or any successor thereto.
2.16“Disability” means a physical or mental incapacity or disability of an
Eligible Employee that renders the Eligible Employee unable to substantially
perform all of his or her duties and responsibilities to the Company and its
Affiliates (with or without any reasonable accommodation) (i) for 120 days in
any 12-month period or (ii) for a period of 90 successive days in any 12-month
period. If any question arises as to whether an Eligible Employee has a
Disability, then at the request of the Administrator the Eligible Employee shall
submit to a medical examination by a qualified third-party health care provider
selected by the Administrator to whom the Eligible Employee or his or her duly
appointed guardian, if any, has no reasonable objection to determine whether the
Eligible Employee has a Disability and such determination shall be conclusive of
the issue for the purposes of this Plan. If such question shall arise and the
Eligible Employee shall fail to submit to such medical examination, the
Administrator’s determination of the issue shall be conclusive of the issue for
the purposes of this Plan.
2.17“Effective Date” means the date of the closing of the 2010 initial public
offering of common stock of LPL Financial Holdings Inc.
2.18“Eligible Employee” means each senior executive of the Company or an
Affiliate in a position designated as Management Level 1, 2 or 3 who has not, as
of the Separation Date, entered into a contract providing for severance payments
(other than a Separation Agreement entered into pursuant to this Plan) with the
Company or an Affiliate.
2.19“ERISA” means the Employee Retirement Income Security Act of 1974, as from
time to time amended and in effect.
2.20“Exchange Act” means the Securities Exchange Act of 1934, as from time to
time amended and in effect.
2.21“Good Reason” means only the occurrence, without the Eligible Employee’s
express written consent, of any of the events or conditions described herein,
provided that, the Eligible Employee shall deliver written notice to the Company
or an applicable Affiliate of the occurrence of Good Reason within 90 days
following the date on which the Eligible Employee first knew or reasonably
should have known of such occurrence and the Company or the applicable Affiliate
shall not have fully corrected the situation within 30 days following delivery
of such notice. The following occurrences shall constitute Good Reason for
purposes of this Plan: (i) a material reduction in the Eligible Employee’s
annual base salary, unless such reduction is consistent with reductions made in
the applicable annual base salaries of similarly situated employees of the
Company or its Affiliates or (ii) a material adverse change in the Eligible
Employee’s duties and responsibilities at the Company or its Affiliate (but not
changes in functional titles); provided, however, that “Good Reason” shall cease
to exist for an event (i) on the 90th day following the date on which the
Eligible Employee knew or reasonably should have known of such event and failed
to give notice as described above, or (ii) on the 14th day following the
expiration of the 30-day cure period if the Company or the applicable Affiliate
failed to correct the event or condition and the Eligible Employee has not
terminated his or her employment as of such date.
2.22“Holdings” means LPL Financial Holdings Inc.
2.23“Involuntary Termination” means the termination of an Eligible Employee’s
employment by the Company or an Affiliate for any reason other than death,
Disability or Cause; provided that in no event shall a transfer of an Eligible
Employee’s employment between the Company and any of its Affiliates or between
the Company’s Affiliates result in an Involuntary Termination.
2.24“Participant” means an Eligible Employee who has satisfied and continues to
satisfy the conditions for participation in Article 3 and thereby becomes and
continues to be eligible to receive and retain Severance Benefits under the
Plan.




--------------------------------------------------------------------------------




2.25“Person” means an individual, a corporation, a limited liability company, an
association, a partnership, an estate, a trust and any other entity or
organization, other than the Company or any of its Affiliates.
2.26“Plan” means this LPL Financial LLC Executive Severance Plan, as amended
from time to time.
2.27“Proprietary Information” means trade secrets or proprietary or confidential
information of any of the Company or its Affiliates, or of any third party that
any one of the Company or its Affiliates is under an obligation to keep
confidential (including, but not limited to, intellectual property rights and
information related to the business of any of the Company or its Affiliates and
any of their clients or representatives that (a) confers or tends to confer a
competitive advantage on any of the Company or its Affiliates or (b) that has
commercial value for any of the Company or its Affiliates). This includes but is
not limited to: contracts; marketing materials and business strategies; legal
information; regulatory information; product information; mark-up guidelines;
client lists (including the names, addresses, telephone numbers and account
numbers of clients, the trade history with each client, and all other
information on client lists); lists of client prospects, financial advisors,
business partners, brokers and/or representatives; software programs; software
source documents, financial information and projections; and all concepts,
plans, proposals or information about current, future and proposed business or
sales.
2.28“Qualifying Termination” means (i) an Involuntary Termination or (ii) a
voluntary termination of an Eligible Employee’s employment for Good Reason.
2.29“Restricted Person” means (i) any financial advisor licensed or affiliated
with the Company or any of its Affiliates, as well as any clients of such
financial advisor; (ii) any financial advisor who an Eligible Employee or
Participant, by virtue of his or her employment or other service relationship
with the Company or any of its Affiliates, knew or should have known to be in
discussions with the Company or any of its Affiliates regarding licensure or
affiliation with the Company or any of its Affiliates; (iii) any financial
institution with a contract with the Company or its Affiliates; or (iv) any
financial institution who such Eligible Employee or Participant, by virtue of
his or her employment or other service relationship with the Company or any of
its Affiliates, knew or should have known to be in discussions with the Company
or its Affiliates regarding business relations with the Company or its
Affiliates; provided, that following an individual’s Separation Date, the term
Restricted Person shall include only those Persons who were such during at any
time during the 12-month period preceding the Separation Date.
2.30“Separation Agreement” means a separation agreement in the form prescribed
by the Administrator for an Eligible Employee, which shall contain, among other
provisions deemed appropriate by the Administrator, a general release of all
claims of any kind whatsoever against the Company and its Affiliates, (including
without limitation all Persons associated with any of them) as of the Separation
Date, and, to the extent permitted by applicable law and as deemed appropriate
by the Administrator, restrictive covenants similar in scope and duration to the
conditions contained in Article 6; provided, that any confidentiality obligation
in a Separation Agreement shall continue to apply following the end of the
Severance Period.
2.31“Separation Date” means an Eligible Employee’s last active day of employment
with the Company or an Affiliate (or any successor thereto).
2.32“Severance Benefits” means the payment and provision of severance
compensation and benefits as provided in Section 4.1 herein and, to the extent
applicable, Section 4.2 herein.
2.33“Severance Period” means (i) in the case of a Qualifying Termination that is
not a Change in Control Qualifying Termination, the one-year period following
the Separation Date, and (ii) in the case of a Change in Control Qualifying
Termination, the 18-month period following the Separation Date.
2.34“Voluntary Resignation” means any retirement or voluntary resignation from
employment other than for Good Reason.
Article 3.
Participation

3.1.Participant. Each Eligible Employee who (i) experiences a Qualifying
Termination or a Change in Control Qualifying Termination, (ii) complies with
the conditions set forth in Article 6, (iii) satisfies the conditions of Section
3.2 regarding the execution of the Separation Agreement, and (iv) complies in
all respects with the terms




--------------------------------------------------------------------------------




and conditions set forth in the Separation Agreement, shall be a Participant and
shall be entitled to receive and retain the Severance Benefits described in the
Plan.  
3.2.Separation Agreement. As a condition of receiving benefits hereunder, an
Eligible Employee who otherwise meets the requirements for participation under
Section 3.1 shall be required to enter into an effective Separation Agreement
with the Company or an Affiliate. The Separation Agreement shall be in the form
prescribed by the Administrator for the Eligible Employee, must be executed
within time prescribed in the Separation Agreement, which in no event shall be
later than the 45th day following the Separation Date, and must become effective
not later than the eighth day following the date of execution. Provided that the
Eligible Employee complies in all respects with the terms and conditions of the
Separation Agreement and this Plan, the Eligible Employee shall become and
remain a Participant and the Company or Affiliate shall provide the Participant
with the payments and benefits set forth in Section 4.1 and, to the extent
applicable, Section 4.2. An Eligible Employee’s continued compliance with the
conditions contained in this Plan and with the terms and conditions set forth in
the Separation Agreement shall be an express condition to the Eligible
Employee’s status as a Participant and to his or her right to receive and retain
the payments and benefits provided in Section 4.1 and, to the extent applicable,
Section 4.2.
Article 4.
Severance Benefits

4.1.Severance Benefits. A Participant shall be entitled to receive from the
Company or an Affiliate, in addition to the Accrued Compensation, the following
Severance Benefits:
(a)continued payment of the Base Salary during the Severance Period;
(b)an amount equal to the bonus paid (or payable) to the Participant for the
most recently completed calendar year;
(c)provided the Participant is eligible for and properly elects in a timely
manner continuation coverage under COBRA and continues to pay the portion of the
premium that the Participant would have been required to pay for such coverage
under the terms of such coverage had the Participant remained an active
employee, the Company or Affiliate shall pay, on a taxable basis, the employer
portion of the premium (plus the additional amount, if any, charged for
administrative costs as permitted by COBRA) of continued health and dental plan
participation under COBRA for the Participant and for the Participant’s
qualified beneficiaries (as that term is defined under COBRA) until the earliest
of (i) the expiration of the 12-month period following the date on which the
Participant’s participation in such plans as an employee ceases, (ii) the date
on which the Participant becomes eligible for comparable benefit coverage with a
subsequent employer or through self-employment, or (iii) the date on which the
Participant is no longer eligible for coverage under COBRA for any reason
(except that payment of the employer portion of the COBRA premium described in
this Section 4.1(c) shall continue for the remainder of the 12-month period
described in clause (i) of this Section 4.1(c) in the event of the Participant’s
death during such 12-month period, but only to the extent the Participant’s
qualified beneficiaries properly and timely elect, and remain eligible for,
continuation coverage under COBRA); provided, however, that if the payments or
benefits to be provided pursuant to this Section 4.1(c) would subject the
Company (or an Affiliate) or the Participant to adverse penalties or excise
taxes, the Company or an Affiliate shall arrange to provide the Participant (or
his or her qualified beneficiaries) with a substantially similar benefit; and
(d)the unvested portion of any outstanding equity and equity-based award held by
a Participant on the Separation Date shall vest as of the Separation Date as to
that portion of such award that otherwise would have vested during the 12-month
period beginning on the Separation Date as a result of only the passage of time,
notwithstanding any contrary provision in any equity compensation plan under
which such award was granted or agreement evidencing such equity or equity-based
award.
4.2.Change in Control Severance Benefits. Notwithstanding the foregoing Section
4.1, the Severance Benefits for a Participant who experiences a Qualifying
Termination that is a Change of Control Qualifying Termination shall be
determined under this Section 4.2 and not under the foregoing Section 4.1. A
Participant who experiences a Change of Control Qualifying Termination shall be
entitled to receive from the Company or an Affiliate, in addition to the Accrued
Compensation, the following Severance Benefits:




--------------------------------------------------------------------------------




(a)continued payment of the Base Salary during the Change in Control Severance
Period;
(b)an amount equal to 150% of the Participant’s target bonus for the calendar
year in which the Participant’s employment is terminated;
(c)provided the Participant is eligible for and properly elects in a timely
manner continuation coverage under COBRA and continues to pay the portion of the
premium that the Participant would have been required to pay for such coverage
under the terms of such coverage had the Participant remained an active
employee, the Company or Affiliate shall pay, on a taxable basis, the employer
portion of the premium (plus the additional amount, if any, charged for
administrative costs as permitted by COBRA) of continued health and dental plan
participation under COBRA for the Participant and for the Participant’s
qualified beneficiaries (as that term is defined under COBRA) until the earliest
of (i) the expiration of the 18-month period following the date on which the
Participant’s participation in such plans as an employee ceases, (ii) the date
on which the Participant becomes eligible for comparable benefit coverage with a
subsequent employer or through self-employment, or (iii) the date on which the
Participant is no longer eligible for coverage under COBRA for any reason
(except that payment of the employer portion of the COBRA premium described in
this Section 4.2(c) shall continue for the remainder of the 18-month period
described in clause (i) of this Section 4.2(c) in the event of the Participant’s
death during such 18-month period, but only to the extent the Participant’s
qualified beneficiaries properly and timely elect, and remain eligible for,
continuation coverage under COBRA); provided, however, that if the payments or
benefits to be provided pursuant to this Section 4.2(c) would subject the
Company (or an Affiliate) or the Participant to adverse penalties or excise
taxes, the Company or an Affiliate shall arrange to provide the Participant (or
his or her qualified beneficiaries) with a substantially similar benefit;
(d) the unvested portion of any outstanding equity or equity-based awards, the
vesting of which is based only on the passage of time, held by such Participant
on the Separation Date shall fully vest as of the Separation Date
notwithstanding any contrary provision in any equity compensation plan under
which such award was granted or any agreement evidencing such stock options or
restricted stock unit awards; and
(e)the unvested portion of any outstanding equity or equity-based awards, the
vesting of which is based on the satisfaction of specified performance criteria,
held by such Participant on the Separation Date shall become vested on the
Separation Date (notwithstanding any contrary provision in any equity
compensation plan or agreement evidencing such equity or equity-based award) as
to the portion of the shares (or units with respect to shares) equal to (A) the
number of shares (or units with respect to shares) that would have vested had
the target level of performance been achieved and any applicable service-based
vesting requirement had been met, multiplied by (B) a fraction, the numerator of
which is the number of days that have elapsed from the first day of the
performance period to the Separation Date and the denominator of which is the
total number of days in the performance period as set forth in the applicable
award agreement. For the avoidance of doubt, any portion of such outstanding
award that fails to vest on the Separation Date pursuant to the preceding
sentence shall be immediately forfeited without consideration therefor.
4.3.Timing of Payments; Exercise and Settlement of Equity Awards.
(a)In General. Except as otherwise provided in Article 9 or elsewhere herein,
provided that the Participant has complied with the terms and conditions of the
Separation Agreement and this Plan, any payments due under Section 4.1 or, to
the extent applicable, Section 4.2, shall be payable in installments during the
Severance Period in accordance with the Company’s normal payroll practices, with
the first payment, which shall be retroactive to the day immediately following
the Participant’s Separation Date, being due and payable as soon as
administratively practicable following the date on which the Separation
Agreement becomes effective, but not later than the date that is 60 days
following the Separation Date. Notwithstanding the foregoing, if the Separation
Date occurs in one taxable year and the date that is 60 days following the
Separation Date occurs in a second taxable year, to the extent required by
Section 409A of the Code, such first payment shall not be made prior to the
first day of the second taxable year. For the avoidance of doubt, if an Eligible
Employee does not execute a Separation Agreement within the period specified in
Section 3.2 or if an Eligible Employee revokes an executed Separation Agreement
within the time period permitted by law, the Eligible Employee shall not become
a Participant, shall not be entitled to any Severance Benefits or to the
accelerated vesting of any equity or equity-based awards pursuant to




--------------------------------------------------------------------------------




Section 4.1 or, to the extent applicable, Section 4.2, and neither the Company
nor any of its Affiliates shall have any further obligations to the Eligible
Employee under the Plan.  Regardless of whether the Eligible Employee executes
or revokes the Separation Agreement, the Eligible Employee is entitled to
receive the Accrued Compensation.
(b)Accelerated Vesting of Equity Awards. In the case of any portion of an award
requiring exercise that vests upon a Qualifying Termination under Section 4.1 or
Section 4.2, notwithstanding any contrary provision in the equity compensation
plan under which such award was granted or in the agreement evidencing such
award, such portion shall not be exercisable unless and until the Separation
Agreement becomes effective pursuant to Section 4.3(a) above (such effective
date, the “Release Date”) and, following the Release Date, shall remain
exercisable for the shorter of (i) a period of 90 days beginning on the Release
Date or (ii) the period ending on the latest date under which such award may be
exercised pursuant to its terms, and, if unexercised on the last day of such
period, shall thereupon terminate. In the case of any equity or equity-based
award not requiring exercise that vests pursuant to Section 4.1 or, to the
extent applicable, Section 4.2 that requires the delivery of cash or shares upon
vesting, notwithstanding any contrary provision in the equity compensation plan
under which such award was granted or in the agreement evidencing such award,
such cash or shares shall be delivered as soon as administratively practicable
after the Release Date, but in no event later than 60 days following the
Separation Date. Notwithstanding the foregoing and subject to Article 9, if the
Separation Date occurs in one taxable year and the date that is 60 days
following the Separation Date occurs in a second taxable year, to the extent
required by Section 409A of the Code, such cash or shares shall not be delivered
prior to the first day of the second taxable year.
4.4.Voluntary Resignation; Termination for Death or Disability. If an Eligible
Employee’s employment terminates on account of (a) Voluntary Resignation, (b)
death, or (c) Disability, then the Eligible Employee shall not be entitled to
receive Severance Benefits under this Plan and shall be entitled only to receive
his or her Accrued Compensation. Except as described in this Section 4.4,
neither the Company nor any of its Affiliates shall have any further obligations
to the Eligible Employee under the Plan.
4.5.Termination for Cause. If an Eligible Employee’s employment terminates on
account of termination by the Company or an Affiliate for Cause, the Eligible
Employee shall not be entitled to receive Severance Benefits and shall be
entitled only to receive his or her Accrued Compensation. Notwithstanding any
other provision of the Plan to the contrary, if the Administrator determines, at
any time, that a Participant engaged in conduct prior to the Participant’s
Separation Date that would have constituted Cause had such conduct been
discovered prior to such date, any Severance Benefits payable or provided to the
Participant under the Plan shall immediately cease, and the Participant shall be
required to return any Severance Benefits paid or provided to the Participant
prior to such determination (including for the avoidance of doubt, any cash or
shares received in connection with the accelerated vesting of any equity or
equity-based award pursuant to Section 4.1 or Section 4.2 or upon the exercise
of any such award following such accelerated vesting). Except as described in
this Section 4.5, neither the Company nor any of its Affiliates shall have any
further obligations to such Eligible Employee or Participant as applicable,
under the Plan.
4.6.Severance Benefits in the Event of Death of a Participant. If a Participant
dies while any amount would still be payable to him or her hereunder had he or
she continued to live, all such amounts, unless otherwise provided herein, shall
be paid to the Participant’s Beneficiary within 60 days from the date of the
Participant’s death.  
Article 5.
Code Section 4999 Excise Tax.

Anything in this Plan to the contrary notwithstanding, in the event that it
shall be determined that any payment or benefit (including any accelerated
vesting of options or other equity or equity-based awards) made or provided, or
to be made or provided, by the Company or any of its Affiliates (or any
successor thereto) to or for the benefit of an Eligible Employee or a
Participant, whether pursuant to the terms of this Plan, any other agreement,
plan, program or arrangement of or with the Company or any of its Affiliates (or
any successor thereto) or otherwise (a “Payment”), will be subject to the excise
tax imposed by Code Section 4999 or any comparable tax imposed by any
replacement or successor provision of United States tax law, then the aggregate
present value of the Payments shall be reduced (but not below zero) to the
Reduced Amount. The “Reduced Amount” shall be an amount expressed in present
value that maximizes the aggregate present value of the Payments without causing
any




--------------------------------------------------------------------------------




Payment to be subject to the deduction limitation under Code Section 280G or the
imposition of any excise tax under Code Section 4999. For this purpose, “present
value” shall be determined in accordance with Code Section 280G(d)(4). In the
event that it is determined that the aggregate amount of the Payments will be
reduced in accordance with this Article 5, the Payments shall be reduced on a
nondiscretionary basis in such a way as to minimize the reduction in the
economic value deliverable to the Eligible Employee or Participant. In applying
this principle, the reduction shall be made in a manner consistent with the
requirements of Code Section 409A, and where more than one payment has the same
value for this purpose and they are payable at different times, they will be
reduced on a pro-rata basis. All determinations to be made under this Article 5
shall be made by the nationally recognized independent public accounting firm
used by the Company immediately prior to the change in control (“Accounting
Firm”), which Accounting Firm shall provide its determinations and any
supporting calculations to the Administrator and the Eligible Employee or the
Participant within 10 days of the Separation Date. Any such determination by the
Accounting Firm shall be binding upon the Company, its Affiliates and the
Eligible Employee or the Participant. All of the fees and expenses of the
Accounting Firm in performing the determinations referred to in this Article 5
shall be borne solely by the Company or an Affiliate.
Article 6.
Conditions to Receipt and Retention of Severance Benefits

Receipt and retention of Severance Benefits is expressly conditioned upon each
Eligible Employee’s continued compliance with the conditions contained in this
Article 6, both before and after becoming a Participant.  In the event such an
individual fails to comply with any of these conditions:  (i) the individual
shall cease to be entitled to receive any Severance Benefits, (ii) the
individual shall return any Severance Benefits previously paid to or for him or
her (including for the avoidance of doubt, any cash or shares received in
connection with the accelerated vesting of any equity or equity-based award
pursuant to Section 4.1 or Section 4.2 or upon the exercise of any such award
following such accelerated vesting), and (iii) the Plan shall be entitled to
recover any such Severance Benefits not returned by the individual; provided,
however, that in every case such an individual who has previously entered into
an effective Separation Agreement with the Company or an Affiliate shall be
entitled to receive and retain $100,000 of the Severance Benefits.  
6.1.Non-Competition. An Eligible Employee, during employment with the Company or
an Affiliate, and a Participant, through the end of the Severance Period, shall
not provide, directly or indirectly, alone or as owner, principal, agent,
employee, employer, consultant, independent contractor, investor, partner,
co-venturer or otherwise compete with the Company or any of its Affiliates in
any geographic area in which the Company or any of its Affiliates does business
or undertake any planning for any business competitive with the business of the
Company or any of its Affiliates. Specifically, but without limiting the
foregoing, an Eligible Employee or Participant shall not to engage in any manner
in any activity that is directly or indirectly competitive or potentially
competitive with the business of the Company or any of its Affiliates as
conducted or under consideration at any time during such individual’s employment
and shall not to work or provide services, in any capacity, whether as an
employee, independent contractor or otherwise, whether with or without
compensation, to any Person who is engaged in any business that is competitive
with the business of the Company or any of its Affiliates for which such
individual has provided services, as conducted or in planning during his or her
employment. For avoidance of doubt, this Section 6.1 shall not apply to any
period following separation from service with the Company or an Affiliate with
respect to any Eligible Employee who declines to enter into a Separation
Agreement.
6.2.Non-Solicitation.
(a)An Eligible Employee, during employment with the Company or an Affiliate, and
a Participant, through the end of the Severance Period, shall not, directly or
indirectly, (i) solicit any Restricted Person to do with any other Person any
business competitive with the business of the Company or any of its Affiliates
or any business that such Restricted Person could do with the Company or any of
its Affiliates, or (ii) persuade or otherwise induce any Restricted Person to
terminate or diminish its relationship with the Company or any of its
Affiliates.
(b)An Eligible Employee, during employment with the Company or an Affiliate, and
a Participant, through the end of the Severance Period, may not, directly or
indirectly, solicit, seek to hire, or persuade or induce any employee,
consultant or independent contractor of the Company or its Affiliates (or any
person who was such




--------------------------------------------------------------------------------




during the 12-month period prior to the Eligible Employee’s or Participant’s
Separation Date) to discontinue his or her employment or other association with
the Company or its Affiliates.
(c)For avoidance of doubt, this Section 6.2 shall not apply to any period
following separation from service with the Company or an Affiliate with respect
to any Eligible Employee who declines to enter into a Separation Agreement.
6.3.Confidentiality. Other than as required by applicable law or for the proper
performance of his or her duties and responsibilities to the Company or any of
its Affiliates during his or her continued employment with the Company or any of
its Affiliates, no Eligible Employee or Participant shall disclose to any Person
or use any Proprietary Information obtained by such individual incident to his
or her employment or other association with the Company or any of its
Affiliates. The confidentiality condition under this Section 6.3 shall not apply
to information which is generally known or readily available to the public at
the time of disclosure or becomes generally known through no wrongful act on the
part of the Eligible Employee or Participant or any other Person having an
obligation of confidentiality to the Company or any of its Affiliates.
Article 7.
Withholding of Taxes; Funding

7.1.Withholding of Taxes; Taxes. The Company and any Affiliate shall be entitled
to withhold from any amounts payable under the Plan all taxes as legally shall
be required (including, without limitation, any United States federal taxes, and
any other state, city, or local taxes). Each Participant shall be solely
responsible for the payment of all taxes that become due as a result of a
payment to the Participant under this Plan.
7.2.Funding. The Plan shall be funded out of the general assets of the Company
or an Affiliate as and when severance benefits are payable under the Plan. All
Participants shall be solely general creditors of the Company.
Article 8.
Successors and Assignment

8.1.Successors to the Company. The Company or an Affiliate will require any
successor (whether direct or indirect, by purchase, merger, consolidation, or
otherwise) of all or substantially all of the business and/or assets of the
Company or an Affiliate or of any division or subsidiary thereof to expressly
assume and agree to perform the Company’s or an Affiliate’s obligations under
the Plan in the same manner and to the same extent that the Company or the
Affiliate would be required to perform them if no such succession had taken
place.
8.2.Assignment by the Participant. Except in the event of death, a Participant
does not have the power to transfer, assign, anticipate, mortgage or otherwise
encumber any rights or any amounts payable under this Plan; nor will any such
rights or amounts payable under this Plan be subject to seizure, attachment,
execution, garnishment or other legal or equitable process, or for the payment
of any debts, judgments, alimony, or separate maintenance, or be transferable by
operation of law in the event of bankruptcy, insolvency, or otherwise. In the
event a Participant attempts to assign, transfer or dispose of such right, or if
an attempt is made to subject such light to such process, such assignment,
transfer or disposition will be null and void.
Article 9.
Code Section 409A

Notwithstanding the other provisions hereof, this Plan is intended to comply
with the requirements of Code Section 409A, to the extent applicable, and this
Plan shall be interpreted to avoid any penalty sanctions under Code Section
409A. Accordingly, all provisions herein, or incorporated by reference, shall be
construed and interpreted to comply with Code Section 409A and, if necessary,
any such provision shall be deemed amended to comply with Code Section 409A and
regulations thereunder. If any payment or benefit cannot be provided or made at
the time specified herein without incurring any accelerated or additional tax
under Code Section 409A, then such benefit or payment shall be provided in full
at the earliest time thereafter when such accelerated or additional tax will not
be imposed. All payments to be made upon a termination of employment under this
Plan may only be made upon a “separation from service” (as defined in Treasury
regulation section 1.409A-1(h), after giving effect to the presumptions
contained therein) to the extent required under Code Section 409A. For purposes
of Code Section




--------------------------------------------------------------------------------




409A, each payment made under this Plan shall be treated as a separate payment.
In no event may a Participant, directly or indirectly, designate the calendar
year of payment of any severance benefit payable hereunder.
Reimbursements provided under this Plan, if any, shall be made or provided in
accordance with the requirements of Code Section 409A including, where
applicable, the requirement that (i) any reimbursement is for expenses incurred
during a limited period of time specified in the Plan; (ii) the amount of
expenses eligible for reimbursement during a calendar year may not affect the
expenses eligible for reimbursement in any other calendar year; (iii) the
reimbursement of an eligible expense will be made no later than the last day of
the calendar year following the year in which the expense is incurred; and (iv)
the right to reimbursement is not subject to liquidation or exchange for another
benefit.
To the maximum extent permitted under Code Section 409A, the severance benefits
payable under this Plan are intended to comply with the “short-term deferral
exception” under Treas. Reg. §1.409A-l(b)(4), and any remaining amount is
intended to comply with the “separation pay exception” under Treas. Reg.
§1.409A-l(b)(9)(iii); provided, however, any portion of the severance benefits
that are payable under the Plan to a Participant during the six-month period
following the Participant’s Separation Date that does not qualify within either
of the foregoing exceptions and constitutes deferred compensation subject to the
requirements of Code Section 409A, then such amount shall hereinafter be
referred to as the “Excess Amount”. If at the time of the Participant’s
separation from service, the Company’s (or any entity required to be aggregated
with the Company under Code Section 409A) stock is publicly traded on an
established securities market or otherwise and the Participant is a “specified
employee” (as defined in Code Section 409A and determined in the sole discretion
of the Company (or any successor thereto) in accordance with the Company’s (or
any successor thereto) “specified employee” determination policy), then the
Company shall postpone the commencement of the payment of the portion of the
Excess Amount that is payable within the six-month period following the
Participant’s Separation Date for six months following the Participant’s
Separation Date. The delayed Excess Amount shall be paid in a lump sum to the
Participant within 10 days following the date that is six months following the
Participant’s Separation Date and any remaining installments shall continue to
be paid to the Participant in accordance with the original schedule provided
herein. If the Participant dies during such six-month period and prior to the
payment of the portion of the Excess Amount that is required to be delayed on
account of Code Section 409A, such Excess Amount shall be paid to the personal
representative of the Participant’s Beneficiary within 60 days after the
Participant’s death.
Article 10.
Claims Procedures  

Any request or claim for severance benefits under the Plan shall be deemed to be
filed when a written request is made by the claimant or the claimant’s
authorized representative which is reasonably calculated to bring the claim to
the attention of the Administrator.
The Administrator, or its designee, shall advise the claimant or such
claimant’s, representative, in writing or in electronic form, of its decision
within 90 days of receipt of the claim for severance benefits under the Plan,
unless special circumstances require an extension of such 90-day period for not
more than an additional 90 days. Where such extension is necessary, the claimant
shall be given written notice of the delay before the expiration of the initial
90-day period, which notice shall set forth the reasons for the delay and the
date the Administrator expects to render its decision. If the extension is
necessary because the claimant has failed to submit the information necessary to
decide the claim, the Administrator’s period for responding to such claim shall
be tolled from the date on which the notification of the extension is sent to
the claimant until the date on which the claimant responds to the request for
additional information.
The Administrator’s response to a claim shall (i) be in writing or in electronic
form; (ii) be written in a manner calculated to be understood by the claimant;
and (iii) in the case of an adverse benefit determination: (a) set forth the
specific reason(s) for the denial of benefits; (b) contain specific references
to Plan provisions on which the denial is based; (c) describe any additional
material and information, if any, necessary for the claim for benefits to be
perfected and an explanation of why such material or information is necessary;
and (d) describe the Plan’s review procedures and the time limits applicable to
such procedures, including a statement of the claimant’s right to bring a civil
action under section 502(a) of ERISA following an adverse benefit determination
on review.




--------------------------------------------------------------------------------




If the claimant or the claimant’s authorized representative fails to appeal the
Administrator’s adverse benefit determination, in writing, within 60 days after
its receipt by the claimant, the Administrator’s determination shall become
final and conclusive.
If the claimant or the claimant’s authorized representative appeals the
Administrator’s adverse benefit determination in a timely fashion, the
Administrator shall reexamine all issues relevant to the original denial of
benefits. Any such claimant or his or her duly authorized representative may
review any relevant documents, records and other information, free of charge,
including documents and records that were relied upon in making the benefit
determination, documents submitted, considered or generated in the course of
making the benefit determination (even if such documents were not relied upon in
making the benefit determination), and documents that demonstrate compliance, in
making the benefit determination, with the Plan’s required administrative
processes and safeguards. In addition, the claimant or his or her duly
authorized representative may submit written comments, documents, records and
other information relating to such claim for benefits. In the course of the
review, the Administrator shall take into account all comments, documents,
records and other information submitted by the claimant or his or her duly
authorized representative relating to such claim, regardless of whether it was
submitted or considered as part of the initial benefit determination.
The Administrator shall advise the claimant or such claimant’s representative,
in writing or in electronic form, of its decision within 60 days of receipt of
the written appeal, unless special circumstances require an extension of such
60-day period for not more than an additional 60 days. Where such extension is
necessary, the claimant shall be given written notice of the delay before the
expiration of the initial 60-day period, which notice shall set forth the
reasons for the delay and the date the Administrator expects to render its
decision. If the extension is necessary because the claimant has failed to
submit the information necessary to decide the claim, the Administrator’s period
for responding to such claim shall be tolled from the date on which the
notification of the extension is sent to the claimant until the date on which
the claimant responds to the request for additional information. In the event of
an adverse benefit determination on appeal, the Administrator shall advise the
claimant, in a manner calculated to be understood by the claimant of: (i) the
specific reason(s) for the adverse benefit determination; (ii) the specific Plan
provisions on which the decision was based; (iii) the claimant’s right to
receive, upon request and free of charge, and have reasonable access to, copies
of all documents, records and other information relevant to such claim; and (iv)
a statement describing any voluntary appeals procedures offered by the Plan, the
claimant’s right to obtain information about such procedures, and a statement of
the claimant’s right to bring an action under section 502(a) of ERISA.
No person may bring an action for any alleged wrongful denial of Plan benefits
in a court of law unless the claims procedures set forth above are exhausted and
a final determination is made by the Administrator. If a Participant or other
interested person challenges a decision of the Administrator, a review by the
court of law will be limited to the facts, evidence and issues presented to the
Administrator during the claims procedure set forth above. Facts and evidence
that become known to the Participant or other interested person after having
exhausted the claims procedure must be brought to the attention of the
Administrator for reconsideration of the claims determination. Issues not raised
with the Administrator will be deemed waived.
Article 11.
Administration

The Committee will be the administrator and the named fiduciary of the Plan for
purposes of ERISA. The Committee may, however, delegate to any person, committee
or entity any of its power or duties under the Plan. The Administrator will be
the sole judge of the application and interpretation of the Plan, and will have
the discretionary authority to construe the provisions of the Plan and to
resolve disputed issues of fact. The Administrator will have the sole authority
to make determinations regarding eligibility for benefits. The decisions of the
Administrator in all matters relating to the Plan that are within the scope of
its authority (including, but not limited to, eligibility for benefits, Plan
interpretations, and disputed issues of fact) will be final and binding on all
parties.




--------------------------------------------------------------------------------




Article 12.
Miscellaneous

12.1.Employment Status. Except as may be provided under any other agreement
between an Eligible Employee and the Company or an Affiliate, the employment of
the Eligible Employee by the Company or an Affiliate is “at will”, and may be
terminated by either the Eligible Employee or the Company or an Affiliate at any
time, subject to applicable law. Nothing contained herein shall constitute an
employment contract or guarantee of employment or confer any other rights except
as set forth herein.
12.2.Other Payments. Except as otherwise provided in this Plan, no Eligible
Employee shall be entitled to any cash payments or other severance benefits
under any of the Company’s or any Affiliate’s then current severance pay
policies for a termination that is covered by this Plan for the Eligible
Employee.
12.3.No Mitigation. Participants shall not be required to mitigate the amount of
any Severance Benefit provided for in this Plan by seeking other employment or
otherwise, nor shall the amount of any Severance Benefit provided for herein be
reduced by any compensation earned by other employment or otherwise, except (i)
as provided in Section 4.1(c) or Section 4.2(c) or (ii) in the event the
Participant is re-employed by the Company or an Affiliate, in which case
Severance Benefits shall cease.
12.4.Gender and Number. Except where otherwise indicated by the context, any
masculine term used herein also shall include the feminine; the plural shall
include the singular, and the singular shall include the plural.
12.5.Amendment or Termination. The Board and the Committee may, in their sole
discretion, amend or terminate the Plan, in whole or in part, at any time and
for any reason or no reason without the consent of Participants. An amendment to
the Plan may not discontinue or change any payments to a Participant who has
entered into an effective Separation Agreement under the Plan prior to the
effective date of the amendment or termination of the Plan. If the Plan is
terminated, no Severance Benefits will be payable under the Plan to any Eligible
Employee who has not entered into an effective Separation Agreement under the
Plan prior to the effective date of such termination. For the avoidance of
doubt, any Separation Agreement that took effect prior to the date the Plan is
terminated shall remain in full force and effect in accordance with its terms.
12.6.Governing Law. To the extent not preempted by the laws of the United
States, this Plan shall be construed and enforced under and be governed in all
respects by the laws of the Commonwealth of Massachusetts, without regard to the
conflict of laws principles thereof.
12.7.Liability. No member of the Committee, no Administrator, and no officer,
director or employee of the Company or any Affiliate shall be liable for any
inaction with respect to his or her functions under the Plan unless such action
or inaction is adjudged to be due to gross negligence, willful misconduct or
fraud. Further, no member of the Committee or Administrator shall be personally
liable merely by virtue of any instrument executed by him or her or on his or
her behalf as a member of the Committee or as an Administrator.
12.8.Indemnification. The Company shall indemnify, to the fullest extent
permitted by law and its Certificate of Incorporation and By-laws (but only to
the extent not covered by insurance) its officers and directors (and any
employee involved in carrying out the functions of the Company under the Plan),
each member of the Committee and each Administrator against any expenses,
including amounts paid in settlement of a liability, which are reasonably
incurred in connection with any legal action to which such person is a party by
reason of his or her duties or responsibilities with respect to the Plan, except
with regard to matters as to which he or she shall be adjudged in such action to
be liable for gross negligence, willful misconduct or fraud in the performance
of his or her duties.
12.9.Headings. The headings of the Plan are inserted for convenience of
reference only and shall have no effect upon the meaning of provisions hereof.
12.10.Incompetency. In the event that the Administrator finds that a Participant
is unable to care for his or her affairs because of illness or accident, then
benefits payable hereunder, unless claim has been made therefor by a duly
appointed guardian, committee, or other legal representative, may be paid in
such manner as the




--------------------------------------------------------------------------------




Administrator shall determine, and the application thereof shall be a complete
discharge of all liability for any payments or benefits to which such
Participant was or would have been otherwise entitled under the Plan.
IN WITNESS WHEREOF, the Company has caused this instrument to be executed this
24th day of February 2014.


LPL FINANCIAL LLC
 
 
 
By:
 
 
Sally Larsen
 
Chief Human Capital Officer



